Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 25, 2014

                                       No. 04-14-00012-CV

                                          Burton KAHN,
                                            Appellant

                                                  v.

                             HELVETIA ASSET RECOVERY INC.,
                                        Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-CI-18355
                           Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       The court has considered the appellant's motion for en banc reconsideration, and the
motion is DENIED.

           It is so ORDERED on September 25, 2014.


                                                       PER CURIAM


ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court